Citation Nr: 9902524	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left knee, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
December 1949 and from August 1950 to April 1953.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal from an August 1992 rating decision of the St. 
Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 1996, the Board remanded the 
case to the RO for additional development.  

In addition to the issues enumerated, issues of service 
connection for arthritis of the cervical spine, hips and 
right knee were also certified for appellate consideration.  
Service connection for these disabilities was granted by the 
RO following remand by the Board.  The Board no longer has 
jurisdiction over these issues.  Grantham v. Brown, 114 F 3rd 
1156 (1997).  


FINDINGS OF FACT

1.  The veterans left knee disorder is not shown to cause 
pain or limitation of motion.  

2.  Lumbosacral strain is manifested by slight limitation of 
motion, without pain or muscle spasm.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a shell fragment wound of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  

2.  The criteria for a rating in excess of 10 percent for 
lumbosacral sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible.  A claim that a 
condition has become more severe is well-grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
facts relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

I.  Left Knee

Service medical records show that the veteran sustained shell 
fragment wounds of the lower extremities when he stepped on a 
land mine while serving in Korea in 1952.   Service 
connection was granted for residuals of the shell fragment 
wounds in rating decisions by the RO shortly after the 
veteran was discharged from active duty.  Service connection 
for arthritis of the left knee was established as part of the 
shell fragment wound residuals in a rating decision of the RO 
in 1971.  At that time, a ten percent evaluation was 
assigned.  That rating has remained in effect since that 
time.  

The examination was conducted by VA in May 1992.  At that 
time, the veterans history of shell fragment wounds of the 
lower extremities was reviewed.  Regarding the left knee, X-
ray studies showed degenerative changes as a residual of 
shrapnel wounds, with placement of an intramedullary rod and 
soft tissue calcification.  

Any examination was conducted by VA in August 1996.  At that 
time, range of motion of the left knee was from 0 degrees 
extension to 140 degrees flexion.  The knees were stable.  
There was no grating or crepitus.  Spring, McMurray, Lachman, 
Drawer and rotary tests were all negative.  Varus and valgus 
stress testing was within normal limits.  There was five 
degrees of general valgum, bilaterally.  

The examination was conducted by VA in September 1997.  At 
that time, the veteran had complaints of aching in his leg.  
Examination of the knee joint showed full of range of motion 
with no evidence of disability.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veterans claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Diagnostic Code 5003.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

The veteran sustained a significant injury of his left leg 
during service.  However, this appeal relates only to 
disability associated with arthritis of the left knee joint 
itself.  Recent examinations do not show any apparent 
disability associated with the knee joint.  Range of motion 
of the left knee is normal.  See 38 C.F.R. § 4.71, Plate II.  
It is noted that, in rating musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Codes in the VA Schedule for Rating Disabilities.  
See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
However, and contrary to the contentions of the veterans 
representative, the Board finds no basis for a rating in 
excess of ten percent on the basis of pain.  Simply put, the 
veteran had no complaints of pain in of the left knee on any 
of the recent examination reports of record.  

Under the circumstances, an increased rating for arthritis of 
the left knee is not warranted.  The evidence is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b). 

II.  Lumbosacral Strain 

Service connection for lumbosacral strain was granted by the 
RO in an August 1971 rating decision as being proximately due 
to, or the result of, the veterans service-connected shell 
fragment wound residuals.  The in 10 percent evaluation, 
currently in effect, was assigned at that time.  

An examination was conducted by VA in August 1996. At that 
time, the veteran stated that he had had no specific injury 
of his back, but that his back was twisted from not walking 
straight because of a shortening of his left lower extremity.  
On examination, the veteran was asked to stand and had a 
pelvic tilt to the left despite two inch shoe lift.  There 
was normal lumbar lordosis.  The musculature of the back was 
within normal limits.  The pelvic obliquity resulting from 
the shortening was not fixed and the sitting pelvis was 
level.  Forward flexion of the lumbar spine was to 70 
degrees, with good reversal of the lumbar lordotic curve.  
Backward extension was to 30 degrees.  Lateral bending was to 
40 degrees to either side.  Rotation was to 60 degrees to 
either side.  There was no pain in his back motion.  There 
was a four inch scar over the right iliac crest that was the 
donor site for a bone graft procedure that had been 
performed.  X-ray studies showed degenerative disc disease, 
with osteopenia, of the lumbosacral spine.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaites sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

The veterans lumbosacral strain is manifested by some 
limitation of motion of low back.  However, the range of 
motion described on the VA examination; 70 degrees forward 
flexion, thirty degrees backward extension, 40 degrees of 
lateral flexing and 60 degrees rotation; is not productive of 
more than slight impairment.  The criteria for a rating of 20 
percent, moderate limitation of motion, muscle spasm, or loss 
of lateral spine motion has not been demonstrated.  While the 
veterans representative has advanced contentions regarding 
eligibility for additional compensation on the basis of pain, 
the examination report specifically indicates that the 
veteran does not have pain on motion of his lumbar spine.  
Under the circumstances, an increased evaluation is not 
warranted.

The Board finds that the evidence is not evenly balanced and 
the criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. Part 4, Diagnostic Code 5295.


ORDER

An increased rating for the residuals of a shell fragment 
wound of the left knee is denied.  

An increased rating for lumbosacral strain is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
